 240DECISIONS OF NATIONAL LABOR RELATIONS BOARD4The Union was on March 31, 1952, and at all times since has been the exclusive repre-sentative of the employees in the appropriate unit for thepurposesof collectivebargainingwithin the meaning of Section 9 (a) of the Act5By refusing on and after April 3, 1952,to bargainin good faith with the Union, Respond-ents haveengagedin unfair labor practices within the meaning of Section 8 (a) (5) of the Act6By discriminating in regard to the tenure of employment of Loyall C Henderson, to dis-courage membership in the Union, Respondents thereby have engagedin unfair laborpracticeswithin the meaning of Section 8(a) (3) of the Act.7By the conduct adverted to in subparagraphs 5 and 6 above, by threatening to operate with-out employees, by interrogating employees, and by misrepresenting the impact of a unionshop upon employees, the Respondents have interfered with, restrained,and coerced em-ployees in the exercise of rightsguaranteedin Section 7 of the Act and have therebyengagedin unfairlabor practices within themeaning ofSection 8 (a) (1) of the Act8The aforesaid unfair labor practicesare unfairlabor practicesaffectingcommercewithinthe meaningof Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]FEHR BAKING COMPANYandBAKERY & CONFECTIONERYWORKERS' INTERNATIONAL UNION OF AMERICA, AFL,and its LOCAL NO. 478. Cases Nos. 39-CA-89 and 39-CA-167. April 21, 1953DECISION AND ORDEROn January 22, 1953, Trial Examiner C. W. Whittemoreissued his Intermediate Report in this proceeding, finding thatthe Respondent had not engaged in the unfair labor practicesalleged in the complaint, and recommending that the complaintbe dismissed in its entirety, as set forth in the copy of theIntermediate Report attached hereto. Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a sup-porting brief. The Respondent requested permission to file areply brief. This request is hereby denied.The Board i has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and thebriefs, and the entire record in the case, and hereby adopts,with a minor correction, 2 the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the com-plaint herein be, and it hereby is, dismissed in its entirety.iPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this case to a three-member panel [ChairmanHerzog and Members Murdock and Peterson].ZThe Trial Examiner inadvertently stated in the Intermediate Report that it was notspecifically alleged in the amended complaint that one of the reasons for the strike was theRespondent's refusal to bargain.We note that the complaint does in fact contain such allega-tion. The error, however, does not affect the ultimate findings.104 NLRB No. 43. FEHR BAKINGCOMPANYIntermediate ReportSTATEMENT OF THE CASE241Charges having been duly filed and served, a complaint, an amended complaint, and notice ofhearing thereon having been issued and served by the General Counsel of the National LaborRelations Board, and an answer haying been filed by the above=named Respondent Company, ahearing involving allegations of unfair labor practices in violation of Section 8 (a) (1),(3), and(5) of the National Labor Relations Act, as amended, 61 Stat 136, herein called the Act, washeld in San Antonio, Texas, on December 1, 2, and 3, 1952, before the undersigned TrialExaminer.In substance the amended complaint, as it relates to Case No 39-CA-167, i alleges that theRespondent: (1) In June and October, respectively, 1950, discrumnatorily discharged employeesJerome J Segel2 and Murry Kopplinbecause oftheir union activities, (2) from June to October1950 in various ways discriminatedagainstother employees to discourage union membership,(3) in September 1950 and at all times thereafter refused to bargain collectively with the Unionalthough it was the exclusive representativeofallemployees in appropriate units for that pur-pose, (4) and by the foregoing and other specified conduct interfered with, restrained, andcoerced employees in the exercise of rights guaranteed by Section 7 of the Act The answerdenies the commission of any unfair labor practicesAt the hearing all parties were represented, were afforded full opportunity to be heard, toexamine and cross-examine witnesses,to introduce evidence pertinent to the issues, to argueorally upon the record, and to file briefs and proposed findings and conclusions. Argument waswaived. A brief has been received from the Respondent and from General Counsel.Upon the entire record in the case and from his observation of the witnesses, the TrialExaminer makes the following.FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTFehr Baking Company is a Delaware corporation,having its principal office and place ofbusiness in San Antonio, Texas,where it is engaged in the manufacture,sale, and distributionof bread,cake,and related bakery products. It annually purchases bakery materials consist-ing principally of flour, sugar,yeast,and milk products valued at more than $1,000,000, ofwhich more than 25 percent is shipped in interstate commerce to the San Antonio plant frompoints outside the State of Texas The majority of the remaining 75 percent of purchases ismade through the Campbell Taggart Service Corporation.The Respondent also buys adver-tising,sales,production,engineering,research,and accounting services from CampbellTaggart,a corporation which controls,owns stock in, or has an interest in more than 40bakeries in several different States, owns more than 50 percent of the Respondent's votingcommon stock and nearly 50 percent of its preferred stock Moreover the Respondent's presi-dent,secretary and treasurer,and assistant secretary and treasurer,all are connected withCampbell Taggart through stock ownership or as employeesUpon substantially the same facts the Board found in CaseNo. 39-RC-156 (89 NLRB 1401)that the Respondent is engaged in commerce within the meaningof the Act. Itis so found here.II.THE LABOR ORGANIZATION INVOLVEDBakery&Confectionery Workers' International Union of America,AFL, and its Local No.478, referred to herein as the Union,are labor organizations admitting to membership em-ployees of the Respondent'At the opening of the hearing the Trial Examiner granted a motion by the Respondent tosever and dismiss Case No. 39-CA-89, which byorder of the Regional Director dated October20, 1952, had been consolidated with Case No. 39-CA-167. The reasons for the ruling are setout inthe record.(During thehearingthe Trial Examiner granted, on the ground that General Counsel hadfailed to make outa prima faciecase, a motion by the Respondent to dismiss the complaint asto Segel. Segel admitted that he quit because of his health and upon advice of the doctor whomhe had been consulting for several weeks. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and issuesOn May 17, 1950, theBoard issued its Decision and Direction of Election in Case No 39-RC-156, ordering an election among the Respondent's some three hundred employees in an ap-propriateunitThe election was conducted on June 8. 1950 The Respondent filed objections tothe conduct of the election. On Auust 28, 1950, the Board issued a Supplemental Decision andCertification of Representatives in which, among other things, it certified the Union as theexclusive bargaining representative of all employees,for the purposes of collective bargaining,in an appropriate unit consisting of all employees of the Respondent in San Antonio, Texas, ex-cluding office and clerical employees, mechanical maintenance employees, truckdrivers,salesmen,professional employees,guards, watchmen,and supervisors as definedin the ActIn consonance with this Board certification, the Trial Examiner concludes and finds that onAugust 28,1950,and at all times material thereafter,the Union was and now is the exclusivebargaining representative of all employees in the unit above described.Collective-bargaining conferences began on September 13 On October 2 and 3 a second andthirdmeeting of the parties was held, and on October 5 the Union called a strike of the em-ployees. Thereafter a total of 12 meetings have been held,the last before the hearing occur-ring on November 13, 1952.No collective-bargaining agreement has been signed.The strikewas still continuing at the time of the hearing Although it is not specifically alleged in theamended complaint,General Counsel contended during the hearing that one of the reasons forstrike was the Respondent's refusal to bargain before October 5 It is also his position thatthroughout the bargaining conferences the Respondent negotiated in bad faith and thus refusedto bargain.Also occurring between May and October 1950, General Counsel contends, were many in-cidents of coercive nature and many acts on the part of management discriminating againstunion adherents,particularly as to working conditions.As to employee Murry Kopplin, it isclaimed that on October 7, 1950, he was constructively discharged when ordered to performother than his usual work,and to take the place of a striking employeeB. The alleged discrimination against and coercion ofemployeesStriking employee Erline Henson testified that in April 1950, on the day she first wore a unionbutton, Superintendent A. J. Raska came by her place of work, with a pad and pencil, saw thebutton, wrote something on the pad, and (on direct examination) that later she saw on the samepad her name listed with several others. On cross-examination, however, Henson said that sheactually saw him,while looking over his shoulder,writing the"last part"of her name She alsosaid that she saw a total of about 20 names on the list Raska, admitting that he customarilycarried a notebook and pencil with him in going about the plant, denied having recorded thenames of those he saw wearing buttons Not only because of the inconsistency in Henson'stestimony, noted above, but also because oftheabsence of proof that any other of the 20 namesshe saw listed was of an employeewearing abutton, The Trial Examiner considers the evi-dence insufficient to, establish that Raska, to intimidate employees., openly made note of thebutton wearers, or that he made note of Henson's name because she was wearing a button.4Several striking employees testified,and both Raska and M.K Ghrist,president acid generalmanager,admitted that a week or two before the Board election a majority of the employeeswere called to the office, apparently individually. There is substantial agreement that at theoffice each employee was told, either by Raska or the office manager, J K Zeeman; that anelection was to be held, that Texas had an open-shop law, and thattheycould either belong ornot belong to the Union. Henson, above identified, said that when she was called in Zeeman toldher that they did not "want a union in here and we will not have a union in here." EmployeeAnnie Schulz said that when she was called in "they only said there wouldn't be no union and Ishouldn't vote for a union, and that was all " Employee Albert Watson said that Raska askedhim, on the occasion of his being called to the office, what he thought about the Union, and wrotehis name on a piece of paper after he had said he thought it was all right "for the little man."Such remarks and conduct, just before a Board election,if actually made would serve to sup-port a finding of interference and coercion.Although Zeeman was not a witness, both Raskaand Ghrist denied that such remarks were made Doubt upon Henson's account is cast by thefindingas to her credibility in the paragraph above And as noted hereinafter the Trial3 90 NLRB 2193.4The testimony on thismatter wasreceived only as background. Even if it occurred, the6 months' bar would prevent a finding of unfair labor practice. The original charge in this casewas not fileduntil November 16, 1950. FEHR BAKING COMPANY243Examiner is unable,because of inconsistencies and contradictions by records of their versionof other matters, to accept as credible the testimony of Schulz and Watson. Furthermore, theinherent probabilities serve as unlikely foundation for such isolated remarks. Ghrist admittedthat "most"of the three hundred employees were called in.There is no evidence that morethan the three described above were in any way restrained or coerced. In short, the TrialExaminer concludes and finds that the credible evidence is insufficient to find that by suchinterviews the Respondent interfered with,restrained,and coerced its employees.Watson, identified above, testified on direct examination that he was told by his supervisor,John Langholtz, that if he joined the Union he could, in effect, find some untrue excuse to hirehim and that he could be fired if he went on strike. Watson also said that shortly after he beganwearing a union button, early in May, he and other employees were deprived of rest periods,were brought drinking water in a bucket instead of being permitted to go to the drinkingfountain, and had his hours of work curtailed. Langholtz denied making the alleged coercivethreat, and explained that the only time Watson and others had drinking water brought to themin a bucket was when the fountain was out of order As to the threat of being fired if he wenton strike, Watson admitted on cross-examination that Langholtz had actually said that if hisjob was filled while he was on strike he would lose his job He also admitted that the "bucket"incident lasted but a few days. Watson's testimony that he averaged from 55 to 60 hours aweek before wearing a union button and thereafter only 38 or 39 hours lacks support ofcompany records Such records, in evidence, show that Watson averaged somewhat more than55 hours a week except during weeks of vacation or in which a holiday fell, from early Mayuntil the first of October, when he went on strike. The Trial Examiner, under these circum-stances, cannot accept Watson's testimony as trustworthy Credible evidence is insufficient tosustain a finding that Watson was either coerced or discriminated against as to his workingconditionsAnother striking employee, Alfred E Oldham, whowas a shipping clerk, on direct examina-tion said that his hours of work were reduced "a week or a week and a half after the election."The election was held June 8. Company records show that the week of June 3 he worked 41 54hours; of June 10, 41 08 hours; of June 17, 40.34 hours, of June 24, 40.33 hours; of July 1,40 62 hours; and of July 8, 46.60 hours Not only do these records show no appreciable reduc-tion in working hours, but on cross-examination Oldham admitted that changes in workingschedules were not uncommon, that one change had been made in March 1950, and that Ghristhad taken steps to speed up the bakery operations shortly after he took over management,which was early in 1949 The Trial Examiner considers the evidence insufficient to support afinding that Oldham was discriminatorily deprived of regular employment hours.Another striking employee, Manuel Robison, on direct examination said that he wore a unionbutton before the election, and that immediately after the election he was told by his super-visor, Langholtz. "you are not allowed to smoke any more," and "you stabbed me in the backand I am going to stab back hard." On cross-examination, however, Robison admitted in effectthat he and others continued to and were permitted to smoke at all times thereafter as soon asthey finished unloading a car of flour It thus appears that Langholtz' instructions as to smokingrelated only to the time when the employees were actually engaged in unloading flour--a notunreasonable order Langholtz denied making the remark about "stabbing." Although Robisonwas apparently a member of an unloading crew and the order about smoking covered all, noother employee corroborated Robison's testimony about the implied threat or reprisal. Underthe circumstances, the Trial Examiner considers the evidence insufficient to find that the rulewas discriminatory or that Langholtz threatened reprisal.On direct examination striking employee Annie Schulz, a bread machine feeder, said thatafter she began wearing a union button the machinery was speeded, she was forbidden to talk,was given shorter hours, and was required to carry heavy rolls of paper On cross-examina-tion, however, she admitted that the speeding up of machinery and shorter hours began as soonas Ghrist came there, which was more than a year before she began to wear a union button,and admitted that she was instructed not to roll the paper across the floor because of sanitaryreasons Under these circumstances the Trial Examiner is unable to find the credible evidencesufficient to establish any discrimination against this employee.Insummary, the Trial Examiner concludes and finds that the preponderance of credibleevidence fails to sustain the allegations of discrimination as to working conditions and ofinterference,restraint,and coercion.55 There is uncontroverted evidence that after the strike began the Respondent circulatedamong the employees remaining at work an antiunion petition, the text of which was intendedto be used as an advertisement answering an antiemployer advertisement published by theUnion. It was not published, it was an expression of opinion, and there is no evidence thatsignatures were coercively solicited or required 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.The alleged discriminatory discharge of Murry KopplinMurry Kopplin was a painter at the Respondent's bakery until October 7, 1950, 2 days afterthe strike began The day the strike began, on October 5, Ghrist asked him to work in the breaddepartment, he declined and proceeded to do his regular odd jobs of painting. On October 6,after he had told Superintendent Raska that he "was interested in no other type of job butpainting," Raska said, "Well, go ahead and paint." On themorningof October 7 he was told byGhrist that they had discontinuedpainting,was offered but refused work in the bread depart-ment,and voluntarily quit.It is General Counsel's contention, in effect, that Kopplin was constructively discharged forrefusing to take the job of a striking employee. Nothing in Kopplin's testimony, in the opinionof the Trial Examiner, permits this finding. There is no showing that Kopplin was in theUnion or the unit, or that he declined production work because he would, in effect,be a strike-breaker.His testimony warrants a finding only that he preferred to work at his trade, andvoluntarily quit when told painting was to be discontinued. There is no credible evidence torefute Ghrist's testimony that on and after October 7 painting was, at least temporarily, dis-continued, as well as other maintenance work, because of the strike.The Trial Examiner concludes and finds that the evidence is insufficient to support the alle-gations of the complaint to the effect that Kopplin was discriminatorily discharged.D.The alleged refusal to bargainIn general,there is no credible evidence showing that at any time during the long period ofnegotiations did the Respondent actually refuse tomeet with union representatives or to discussand bargain concerning any issue raised by them.It is General Counsel's contention that an accumulation of factors support a conclusion thatthroughout the course of negotiations the Respondent failed to bargain in good faith. During thehearing he claimed such factors to include- (1) Statements by Respondent's representatives attwo meetings that only limited recognition would be given to the Union; (2) "an indication ofthe willingness to do something" about rest and lunch breaks "but a refusal to put it into thecontract" on September 13; (3) a company proposal that all employees in the unit, as well asthe Respondent and the Union, be included as parties to the contract, (4) inconsistency of theRespondent's proposals that certain statements of law be included in a contract and others ex-cluded, (5) the Respondent's agreement that it would "try to select employees for vacation inaccordance with seniority" but refusal to put such a clause into the contract, (6) a claim madeby a company representative to the effect that a representative of Local 478 was withoutauthority to negotiate a contract in the absence of a representative of the international; (7) theRespondent's refusal to consider contract provisions of other bakery establishments in othercities; (8) the Respondent's submission of a proposed seniority provision at one meeting lessliberal than a proposalon thesame subject at an earlier meeting, (9) a proposal by theCompany referring to shop rules without providing the Union with written shop rules, (10) theCompany's refusal to include a contract clause permitting employees to present grievancesto a foreman during working hours, and (11) the Company's inconsistency in proposing thatwages could be reduced tothe level existing at any other local bakery where a union agreementexisted but declining to agree to the reverse of such proposal - increasing wages to meet ahigher levelAs to point (1) above, it appears from credible evidence that the Respondent, while agreeingto negotiate, made it clear that it was not waiving whatever rights it had stemming from certainexceptions it had filed with the Board and which were pending before the Board at the time ofthe first meeting on September 13 The Trial Examiner is unable to find that by thus statingits position the Respondent refused to bargain or failed to bargain in good faith.As to point (2) above, the testimony of the union representative regarding the meeting ofSeptember 13 fails to support a finding that the Respondent "indicated" a willingness to agreeto "do something" about rest periods but refused to put such agreement into the contract Therepresentative's own testimony is quoted: "I specifically asked if he (Respondent's counsel)would put some of that (referring to lunch and rest breaks) in writing, and Mr. Weiss said,'Well, we would have to look over the contract and see what you have in it and we will get to-gether ..at some later date."' It was at this meeting that the Union submitted its first pro-posed written agreement, and it is clear that at the time Weiss made the above-quoted remarkopportunity had not been given to look over the whole proposal The evidence is insufficient tofind that on September 13 the Respondent refused to put into writing any agreement concerning"breaks "As to point (3) above, it is undisputed that on October 2 the Respondent proposed that "theemployees of Fehr Baking Company in the unit hereinafter defined, acting by and through the FEHR BAKING COMPANY245Union,hereinafter usually referred to as the Employees"should be included among theparties to the contract It was a mere proposal,and Weiss'version of the effect of it upon theunion representative is unchallenged:"Simmons(the International representative)said thatwhile he wanted to think about this a little,he thought that some such heading.wouldprobably be satisfactory."The Trial Examiner finds no element of bad-faith bargaining inthis proposal.As to point(4) above,that of inconsistency in company proposals as to inclusion of certainstatements of law,the Trial Examiner considers it unnecessary to labor this point The TrialExaminer knows of no Board or court decision,in interpretation of the Act,which requiresthat bargaining proposals must be consistent.As to point(5)ae, the evidence is contradictory.Concerning the selection of vacationperiods,the union representative testified:"They said they would verbally agree to give thepeople with the most seniority a choice,and if it was convenient or if it could be arranged,that they would do it,but they would not put anything specific in the contract."Weiss'account,inmemorandum form made shortly after the meeting,states. "The Company was willing toinclude a provision in the contract giving employees the right to express their preference asto the time of their vacation.The Company would attempt to comply with the employees wishesbut felt that it should have the right to determine when the vacation should be taken."Crediblesupport for Weiss' version is in documentary form for, on January 5. 1951,the Company sub-mitted to the Union a proposed contract containing,in substance,a clause covering the point.The TrialExaminer finds that the evidence does not support a finding that on the matter ofvacations the Respondent agreed to matters but refusedto put suchagreement into writing.Point(6) above was a subject ofsomedebate at a negotiating meeting.Accepting the accountof the discussion as given by the Local's representative,itappears to have occurred onNovember 1, when the International's representative was absent,and arose as a comment byWeiss when the Local's representative said any contract would have to be ratified by the mem-bership before it would be valid.The evidence is clear that negotiations continued thereafteras requested by the Union.The item is not indicative of bad-faith bargainingAs to point(7) above,the Trial Examiner finds no credible evidence in the record to supportthe claim that the Respondent refused to consider bakery contracts in other cities. Weiss diddecline, on one occasion,to negotiate a contract for the entire Campbell Taggart system. Andhe also declined to accept the contract of the National Biscuit Company.But as to the lattermatter,the union representative himself said:"There was quite a discussion on it." TheUnion was certified by the Board to represent the Respondent concern,not the entire systemof Campbell Taggart.As to point(8), the Trial Examiner is unable to find that the shifting of the Company's posi-tion as to Its seniority proposals was an act of bad faith.There is no credible showing that theUnion had accepted the first proposal,or that an agreement reached was withdrawn or brokenduring negotiations.As to point(9), it is true that in the contract proposal by Weiss there is a provision that"the shop rules and regulations now in existence..will be respected and complied with."Italso appears that at the conference when the parties discussed this provision,on April 11,1951,and the Union asked for the rules,Weiss himself turned to Ghrist and requested themGhrist replied that they had no written rules. So far as the union representative's testimonyshows, the discussion ended there.There is no credible evidencethatthe Respondent actuallyrefused to provide theUnion withmaterial then in existenceNor as to point(11) above,"inconsistency"of wage proposals by the Company,is the TrialExaminer able to find a refusal to bargain.At negotiating meetings consistency is not seldoman absent,if virtuous,party.In summary,the Trial Examiner concludes and finds that the evidence is insufficient to sup-port the allegations of the complaint that since September 13, 1950,the Respondent has refusedto bargainwith the UnionItwill be recommended that the complaint be dismissed in its entirety.Upon the foregoing findings of fact and upon the entire record in the case,the Trial Examinermakes the following.CONCLUSIONS OF LAW1.The operations of the Respondent occur in commerce within the meaning of Section 2 (6)of the Act.2.Bakery&Confectionery Workers' International Union of America,AFL, and its Local No.478, are labor organizations within the meaning of Section 2(5) of the Act.3.The Respondent has not engaged in unfair labor practices as alleged in the complaintwithin the meaning of Section 8(a) (1), (3), and(5) of the Act.[ Recommendations omitted from publication. ]283230 0 - 54 - 17